Citation Nr: 0020470	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a 100 percent schedular evaluation for post-
traumatic stress disorder (PTSD) prior to August 5, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In June 1987, the claim of service connection for PTSD was 
granted.  The veteran's PTSD was rated as 10 percent 
disabling, effective October 30, 1985.  A temporary total 
rating of 100 percent was granted, effective from August 12, 
1986, with the resumption of a 10 percent rating as of 
December 1, 1986.  This decision was the subject of an appeal 
the Board decided in August 1990.  In that August 1990 
decision, the Board found that the veteran was entitled to a 
30 percent rating for the period from October 30, 1985, to 
December 1, 1986, and found that the veteran was not entitled 
to a rating in excess of 30 percent for the period from 
December 1, 1986 to September 1, 1988.  The Board remanded 
the issue of entitlement to an increased rating in excess of 
50 percent for the period beginning September 1, 1988.

Thereafter, in an August 1991 rating action, the RO made the 
following determinations: assigned a temporary total rating 
of 100 percent, effective June 28, 1988; assigned a 70 
percent rating, effective September 1, 1988; assigned a 
temporary total rating of 100 percent, effective September 6, 
1988; assigned a 70 percent rating, effective January 1, 
1989; assigned a temporary total rating, effective August 18, 
1989; and assigned a 70 percent rating, effective October 1, 
1989.  Although in the rating action the RO indicated that 
the increased evaluation represented a complete grant of the 
benefit sought on appeal, because as a higher evaluation was 
potentially available for the veteran's PTSD, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the veteran's claim for an increased rating for 
this disability remained in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Indeed, in an August 1991 
statement, the veteran reported that he was unemployable and 
affirmatively argued that his PTSD warranted a 100 percent 
rating.  In this regard, the Board notes that, although the 
rating action took place several years prior to the AB 
decision, the United States Court of Appeals for Veterans 
Claims (known prior to March 1, 1999 as the United States 
Court of Veterans Appeals) (Court), has held that judicial 
decisions made during the course of an appeal are 
retroactively applicable to pending appeals.  Brewer v. West, 
11 Vet. App. 228, 234 (1998).  As a final point, in January 
1994, the RO granted a 100 percent rating for service-
connected PTSD, effective August 5, 1991.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In an August 1990 decision, the Board determined that the 
veteran's PTSD warranted a 30 percent evaluation for the 
period from October 30, 1985, to September 1, 1988, and thus, 
no claim for an evaluation in excess of 30 percent prior to 
September 1, 1998, is pending.

3.  As of September 1, 1988, the veteran's sole service-
connected disability, PTSD, has been of such severity that it 
precludes him from following a substantially gainful 
occupation. 


CONCLUSIONS OF LAW

1.  The Board's August 1990 decision regarding the evaluation 
of the veteran's PTSD prior to September 1, 1988, is final.  
38 U.S.C.A. §§ 511(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).

2.  An effective date of September 1, 1988, for the 
assignment of the 100 percent evaluation for service-
connected PTSD, is warranted.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 4.16(c) (effective prior to November 7, 
1996); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service and post-service medical records reflect the 
veteran's treatment for psychiatric disorders.  During 
service, he was diagnosed and treated for acute situational 
reaction with suicidal gestures.  

Records dated in the 1980s reflect the treatment and 
diagnosis of PTSD.  Chronic PTSD was diagnosed on VA 
examination of February 1986.  

By rating action of August 1986, the claim of service 
connection for PTSD was denied on the basis that the 
stressors had not been verified and that the diagnosis was 
not acceptable for VA purposes.  The veteran initiated 
appellate action and additional medical and service evidence 
was submitted in support of the claim.  By rating action of 
June 1987, the claim was granted.  The veteran's PTSD was 
rated as 10 percent disabling, effective October 30, 1985.  A 
temporary total rating of 100 percent was granted, effective 
from August 12, 1986, with the resumption of a 10 percent 
rating as of December 1, 1986.  This decision was the subject 
of an appeal the Board decided in August 1990.  

A VA examination was conducted in October 1987.  The 
examiners reported a diagnosis of severe PTSD associated with 
amnesia for many traumatic events.  By rating action of 
January 1988, the following ratings and effective dates were 
assigned: 10 percent from October 30, 1985; a temporary total 
rating of 100 percent from July 7, 1986; and a 30 percent 
rating, effective December 1, 1986.  

Records show that the veteran was hospitalized in June 1988 
for a 30-day stabilization following the completion of a 90-
PTSD treatment program.  In a September 1988 rating action, 
the RO assigned a temporary total evaluation of 100 percent, 
effective June 20, 1988.  It was also determined that a 50 
percent rating was warranted, effective September 1, 1988.  

The veteran was admitted for hospitalization again in 
September 1988.  In a February 1989 rating action, the RO 
assigned a temporary total rating of 100 percent, effective 
September 6, 1988, with the resumption of the 50 percent 
rating as of January 1, 1989.  

In that August 1990 decision, the Board found that the 
veteran was entitled to a 30 percent rating for the period 
from October 30, 1985 to December 1, 1986, and found that the 
veteran was not entitled to a rating in excess of 30 percent 
for the period from December 1, 1986 to September 1, 1988.  
The Board had also remanded the issue of entitlement to an 
increased disability evaluation for PTSD, rated 50 percent 
disabling from September 1, 1988. 

VA records reflect ongoing psychiatric treatment in 1989 and 
1990.  A VA examination was conducted in January 1991.  The 
examiner reported a diagnosis of chronic and severe PTSD.  
The examiner noted that it was characterized by severe 
stress, experiences in Vietnam, seeing eight of his comrades 
being killed.  Also, he was experiencing depression and 
memory defect.  He claims that when he would feel this way, 
he used to cut his wrists, in order to feel something.  He is 
withdrawn from people and has frequent flashbacks, violent 
behavior and exaggerated startle response.  The examiner 
opined that the severity of the veteran's PTSD rendered him 
totally disabled, even though the record revealed that it 
goes in cycles.  The examiner felt that the cycle at the time 
of the examination was aggravated by the death of his son and 
the death of a friend.  The examiner expressed that it was 
imperative that the veteran receive treatment and perhaps 
immediate admission to a hospital should be considered.  

In an August 1991 rating action, the RO implemented the 
Board's August 1990 decision.  The RO also made the following 
determinations: assigned a temporary total rating of 100 
percent, effective June 28, 1988; assigned a 70 percent 
rating, effective September 1, 1988; assigned a temporary 
total rating of 100 percent, effective September 6, 1988; 
assigned a 70 percent rating, effective January 1, 1989; 
assigned a temporary total rating, effective August 18, 1989; 
and assigned a 70 percent rating, effective October 1, 1989.  

The records show that the veteran was hospitalized and 
treated in April 1991, and it was noted that he was 
competent, but unemployable.  Records from the Social 
Security Administration reflect a finding that the veteran 
was considered disabled as of March 9, 1991, and that he had 
an anxiety related disorder.  In a November 1991 rating 
action, the RO assigned a temporary total rating of 100 
percent, effective April 9, 1991, with the resumption of a 70 
percent rating as of July 1, 1991. 

In records dated in 1993, there was a reference to the 
veteran's inability to work and the uncertainty as to his 
return.  In a March 1993 letter, the veteran's employer 
reported the periods of time that the veteran was unable to 
work.  According to the letter, the veteran was unable to 
work from June 20, 1986 to November 12, 1986, from June 20, 
1988 to December 12, 1988, from June 1, 1989 to November 9, 
1989, and from March 2, 1991 to October 1, 1992.  It was 
further noted that he had been out since February 27, 1993 
and that he would be out for an additional six months.  The 
veteran's employer expressed concern about whether or not the 
veteran would ever be able to return to work and perform his 
duties.  According to the veteran's employer, each time he 
returned from disability leave of absence or sabbatical, his 
attendance and work performance showed marked deterioration.  

In May 1993, a VA examination and social and industrial 
survey were conducted.  Essentially, the social worker 
determined that the veteran has been unable to demonstrate 
any ability to work consistently even after undergoing 
vocational rehabilitation assistance in providing him with 
the education and status that he felt was necessary to 
perform at the level which he aspired to.  The VA examiner 
determined that the veteran's PTSD was maintained and 
characterized by combat experiences in two tours of duty in 
Vietnam, flashbacks, intrusive recollections and almost daily 
nightmares, short temper, and avoidance of people.  The 
examiner found that the veteran's symptoms have resulted in 
virtual isolation in the community and that there was a 
demonstrable inability to obtain or retain employment.  He 
was considered competent to handle his funds.  

In a January 1994 decision, the RO determined that a 100 
percent rating was warranted for the veteran's PTSD.  The RO 
assigned an effective date of August 5, 1991, the date that 
the claim was denied.  

In a 1998 statement, the veteran indicated that there was a 
period of disability leave from February 27, 1993, to October 
13, 1993.  Information from the veteran's employer was also 
submitted in 1998.  It was noted that the veteran's beginning 
date of employment was June 14, 1972, and that his last day 
of employment was October 13, 1993.  In 1992, he lost seven 
months of time from work.  He worked seven hours a day for 
five days a week.  The veteran's employer would hold his 
position as a paralegal open until he was able to return, as 
a concession by reason of disability.  It was noted that the 
continued severity of his PTSD was the reason why he was no 
longer working for that employer. 

II.  Legal Analysis

The effective date for an increased rating is the date of 
receipt of claim or date entitlement arose, whichever is 
later; otherwise the effective date is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o) (1999).  Here, as explained above, the 
veteran's claim for an evaluation in excess of 30 percent has 
remained open since the August 1990 remand.

In this case, the veteran contends that the current rating of 
100 percent should be considered effective as of the 1986 
date when he initially filed his claim.  However, as 
discussed above, the Board issued a decision in August 1990 
regarding the ratings assigned from October 30, 1985 and 
December 1, 1986, and from December 1, 1986 to September 1, 
1988.  Those decisions are final under the provisions of 
38 U.S.C.A. § 7104(b) (West 1991), and the Board cannot 
revisit those issues in this decision.  The Board does point 
out that those determinations were based on the evidence of 
record at that time, and in view of that evidence, it was 
ultimately determined that the veteran was entitled to a 30 
percent rating for the period from October 30, 1985 to 
December 1, 1986, and that the veteran was not entitled to a 
rating in excess of 30 percent for the period from December 
1, 1986 to September 1, 1988.  Therefore, it cannot be argued 
that an increase in the disability was ascertainable at that 
time.  Furthermore, the veteran has not alleged that the 
Board's August 1990 decision was clearly and unmistakably 
erroneous.  

As noted, the issue of an increased disability evaluation for 
PTSD, rated as 50 percent disabling from September 1, 1988, 
was remanded and the subject of the RO's August 1991 rating 
action.  In the August 1991 decision, the RO found that a 70 
percent rating was warranted, effective September 1, 1988.  
In addition, as noted above, in a January 1994 rating action, 
the RO established entitlement to the current 100 percent 
schedular evaluation, effective August 5, 1991.  As such, the 
only issue on appeal is entitlement to an evaluation in 
excess of 70 percent from the period from September 1, 1988, 
to August 4, 1991.

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to the both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Here, however, because only the former criteria were in 
effect from 1988 to 1991, the new criteria may not be 
considered in the adjudication of this claim.  Id.

Prior to the amendments, a 100 percent rating is warranted 
for PTSD under 38 C.F.R. § 4.132, Diagnostic Code 9411, when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  Also, prior to the November 7, 1996, 
38 C.F.R. § 4.16(c) was in effect.  This regulation provides 
that 38 C.F.R. § 4.16(a) is for application in cases in which 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  

Here, the veteran's sole service-connected disability is 
PTSD.  Also, the evidence of record shows that the veteran 
was precluded from following a substantially gainful 
occupation since the September 1, 1988.  As the records 
reflect, he was admitted for hospitalization in September 
1988, a shortly subsequent to two prior hospitalizations for 
his PTSD that same year.  Moreover, the physician who 
conducted the January 1991 VA psychiatric examination 
concluded that the veteran was totally disabled due to the 
disability.  Moreover, the SSA determined that the veteran 
was disabled during this period due to his psychiatric 
impairment.  In addition, the information furnished by his 
employer in the March 1993 letter indicates that the veteran 
was severely impaired, even though his employer made 
concessions due to his disability.  As noted, one of those 
periods was from June 20, 1988 to December 12, 1988, which 
followed a period of almost two years since his prior leave 
of absence.  Furthermore, the veteran's employer expressed 
concern over his ability to maintain employment because of 
the deterioration in his performance and attendance which 
followed each period of treatment, which occurred since the 
date the 70 percent rating was considered effective.  Based 
on the information from his employer, as well as the medical 
evidence of record, including opinions from other examiners 
that the veteran is unable to work, the Board concludes that 
the impairment from his PTSD was severe enough to 
substantially interfere with his ability to maintain 
employment.  Therefore, the requirements set forth under 
38 C.F.R. § 4.16(c) which was in effect prior to November 7, 
1996 would be met, and a 100 percent rating should be 
assigned, effective September 1, 1988.  


ORDER

Entitlement to an effective of September 1, 1988, for the 
assignment of a 100 percent evaluation for service-connected 
PTSD is warranted, subject to the controlling laws and 
regulations governing the disbursement of monetary benefits.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

